Title: From Thomas Jefferson to Thomas Mann Randolph, 8 June 1803
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington June 8. 1803.
          
          Your’s of May 30. has been recieved. should Brown recover so that the law shall inflict no punishment on Cary, it will be necessary for me to make an example of him in terrorem to others, in order to maintain the police so rigorously necessary among the nailboys. there are generally negro purchasers from Georgia passing about the state, to one of whom I would rather he should be sold than to any other person. if none such offers, if he could be sold in any other quarter so distant as never more to be heard of among us, it would to the others be as if he were put out of the way by death. I should regard price but little in comparison with so distant an exile of him as to cut him off compleatly from ever again being heard of. I have written this to mr Lilly and will thank you to advise & aid him in procuring a sale. in the mean time let him remain in jail at my expence, & under orders not to permit him to see or speak to any person whatever.
          
          With respect to the sale of the moiety of your mill seat, I shall willingly do any thing that may give it value, with only a single reservation that we do nothing which may communicate value to Henderson’s lots & mill, so as to render them saleable. if by reducing them to the only value they now have, that of mere soil, I can once buy them in, I shall willingly communicate to your situation whatever shall be necessary to make it a good one. I shall be at home in 7. weeks from this time. would they not give you, till I come, time to consider, in the expectation that you would thereby get the site improved & more worth their acquisition? I could then see with you in what manner a benefit could be given to your site without being communicated to Henderson’s, which would for ever put it out of my power to get rid of him as to the rivalry, I do not in the least wish to avoid that. the neighborhood will gain by having more than one mill, and I desire no advantage but from the intrinsic merits of my position. I should indeed be glad to have my toll mill up a season before another, merely to learn people the way to it. but this I am in hopes Lilly will enable me to effect. my tender love to my dear Martha & the little ones, & affectionate esteem to yourself.
          
            Th: Jefferson
          
          
            P.S. I have reserved for a P.S. to mention that the last news from P. Carr was 24. hours later than what I sent you viâ Richmond. he had continued to get better; & I consider their subsequent silence as unequivocal evidence that all is going well.
          
        